DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The amendment filed May 26, 2022 has been entered.  Claims 1, 3, 7, 9, 17, 23, 27 and 32 are amended.  Claims 28 and 29 had been previously cancelled.  Claims 36-38 are new.  Therefore, claims 1-27 and 30-38 are currently pending in the application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, 18-27 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, U.S. Patent Publication 2011/0253481 in view of Bradford et al., U.S. Patent 9,587,534.

As per claims 1 and 27, Lin discloses an automatic lubrication system (abstract) and method of operating the lubrication system for lubricating an object, the lubrication system comprising:
  	a lubricant container (6) [grease container] configured to contain a lubricant (7) and including a rotatable shaft (51) [screw tube] with a piston (62) moveably disposed in the lubricant container (6), the lubricant container comprising an upper part (above piston 62) located on a first side of the piston (62) and a lower discharge part (below piston 62) located on a second side of the piston (62), the lower discharge part having an outlet (611) [nozzle]  to dispense the lubricant (7) from the lubricant container (6);
 	 a housing (1) with a coupling section (threaded section near 62) (fig. 4) coupled with the lubricant container;
 	 an electric motor (31) configured to drive the rotatable shaft (51) of the lubricant container (6) during at least one lubrication action, such that at least a part of the lubricant is dispensable from the lubricant container (6) during the at least one lubrication action (paras [0023-0028]);
	and a control circuitry (41) configured to determine, at least one lubrication parameter indicative of the at least one lubrication action (para [0026]).
 	 Lin does not disclose at least one capacitive sensor including at least one electrode, wherein the at least one capacitive sensor is arranged at a wall of the lubricant container and configured to provide at least one sensor signal indicative of a capacitance in a vicinity of the at least one electrode, at least a portion of the at least one capacitive sensor being positioned in the lower discharge part; and a control circuitry configured to determine, based on the at least one sensor signal of the at least one capacitive sensor, at least one lubrication parameter indicative of the at least one lubrication action.  However, Bradford et al. in their Oil Pan with Integrated Capacitive Sensor for Measuring Oil Level device teach the use of a capacitive sensor (104) and associated electronics housing (204) to measure lubricant level in a container (oil pan).  Capacitive sensors (104) contain one or more sensor plates (212) with capacitance readings made between corresponding sensor plates.  Examiner interprets sensor plates as electrodes.  The electronics housing (204) containing a processor (108), capacitance measuring unit (109), transmitter (110) and receiver (112) (col. 3, line 63 to col. 4, line 67). 
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the invention of Lin by adding a capacitive sensor extending from an upper part of the lubricant container to a lower part of the lubricant container, as taught by Bradford et al., for the purpose of determining a more accurate lubricant level with direct measurement of said level versus a calculation based on rotations of a gear set (para [0026]).   

As per claim 2, Lin and Bradford et al. as set forth above, Lin as modified, disclose the at least one lubrication parameter is indicative of at least one of:
 an abnormal working condition of the lubrication system;
 an abnormal working condition of the lubricant container;
 a blockage of the output of the lubricant container; 
an amount of lubricant dispensed during at least a part of the at least one lubrication action (para [0026]);
an accumulated amount of lubricant dispensed from the lubricant container in a plurality of lubrication actions (para [0026]);
 an amount of lubricant remaining in the lubricant container (para [0026]);
 a lubrication time period;
 a lubrication frequency;
 and a time between consecutive lubrication actions.

As per claims 3 and 30, Lin and Bradford et al. as set forth above, Lin as modified, disclose the control circuitry (41) is configured to determine the at least one lubrication parameter based on at least one container parameter, wherein the at least one container parameter is indicative of at least one of:
 a type of the lubricant container:
 a capacity of the lubricant container (para [0026]);
 a volume of the lubricant container (para [0026]),
 an initial volume of lubricant stored in the lubricant container (para [0026]);
 a geometry of the lubricant container;
 a shape of the lubricant container;
 a height of the lubricant container; and
 a diameter of at least a part of the lubricant container.

As per claim 4, Lin and Bradford et al. as set forth above, Lin as modified, disclose the at least one capacitive sensor (104) is arranged at an inner wall or an outer wall (fig. 2, Bradford) of the lubricant container.

As per claim 5, Lin and Bradford et al. as set forth above, Lin as modified, disclose the at least one capacitive sensor (104) is strip-like formed and extends substantially parallel to the rotatable shaft (51) from an end of housing (1) of the lubrication system towards the output of the lubricant container (6).
   Examiner interprets the rectangular sensor would be positioned on the lubricant container in similar orientation as on an oil pan.  

As per claim 6, Lin and Bradford et al. as set forth above, Lin as modified, disclose the claimed invention except for the at least one electrode has at least one of an irregular and a non- rectangular shape.  Bradford et al. teach that it is known in the art to use capacitive sensors that include other shapes other than rectangular.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a non-rectangular sensor, as taught by Bradford et al., since Bradford et al.  state, col. 4, lines 9-11, that such a modification would still work even though shaped differently.
As per claim 8, Lin and Bradford et al. as set forth above, Lin as modified, disclose the at least one capacitive sensor (104) is detachably attached to the wall of the lubricant container (6). 

As per claim 9, Lin and Bradford et al. as set forth above, Lin as modified, disclose the at least one capacitive sensor (104) at least partly encompasses the container at a perimeter of the lubricant container (6).  

As per claim 10, Lin and Bradford et al. as set forth above, Lin as modified, disclose a protection cover covering at least a part of the at least one capacitive sensor (104) to protect the at least one capacitive sensor (col.3, lines 63-67).

As per claim 11, Lin and Bradford et al. as set forth above, Lin as modified, disclose the protection cover entirely covers the at least one capacitive sensor (104) to protect the at least one capacitive sensor (col.3, lines 63-67).

As per claims 12 and 31, Lin and Bradford et al. as set forth above, Lin as modified, disclose at least a part of the protection cover (col.3, lines 63-67) is arranged at the wall of the lubricant container (6), such that a compartment is formed between the wall of the lubricant container (106) and the protection cover; and
wherein the at least one capacitive sensor (104) is arranged in the compartment formed between the wall of the lubricant container (106) and the protection cover (col.3, lines 63-67).    Examiner interprets the description of a sealed sensor to be the equivalent of a protection cover that forms a compartment.

As per claim 13, Lin and Bradford et al. as set forth above, Lin as modified, disclose a sensor connector (204) arranged adjacent the coupling section (threaded section near 62) of the housing (1) at a wall of the housing;
 	wherein the at least one capacitive sensor (104) is detachably coupled to the sensor connector (204). 

As per claim 14, Lin and Bradford et al. as set forth above, Lin as modified, disclose the sensor connector (204) is electrically coupled to the at least one capacitive sensor (104) and to the control circuitry (41, Lin).

As per claim 15, Lin and Bradford et al. as set forth above, Lin as modified, disclose the control circuitry (41) comprises a measurement circuitry (108, 109 are part of 204) configured to determine, based on the at least one sensor signal, at least one capacitance value of the capacitance in the vicinity of the at least one electrode (col. 4, line 61 to col. 5, line 16).

As per claim 16, Lin and Bradford et al. as set forth above, Lin as modified, disclose the measurement circuitry (41) is arranged on or integrated in a printed circuit board of the control circuitry (para [0026]).

As per claim 18, Lin and Bradford et al. as set forth above, Lin as modified, disclose the at least one capacitive sensor (104) comprises a plurality of electrodes; and wherein the at least one sensor signal is indicative of a capacitance (col. 4, lines 56-61) between at least two electrodes of the plurality of electrodes (col. 3, line 63 to col. 4, line 67). 

As per claim 19, Lin and Bradford et al. as set forth above, Lin as modified, disclose the control circuitry (41) is configured to determine, based on the at least one sensor signal of the at least one sensor (104), an amount of lubricant (7) contained in the lubricant container (6) (para [0031]).

As per claim 20, Lin and Bradford et al. as set forth above, Lin as modified, disclose the control circuitry (41) is configured to determine, based on the at least one sensor signal of the at least one sensor (104), a first amount of lubricant contained in the lubricant container before performing the lubrication action and a second amount of lubricant contained in the lubricant container after performing at least a part of the lubrication action or the entire lubrication action (paras [0026, 0031]) ; and
 	wherein the control circuitry is configured to determine an amount of lubricant dispensed from the lubricant container during the at least part of the lubrication action or the entire lubrication action based on the determined first amount and the second amount (paras [0026, 0031]).

As per claim 21, Lin and Bradford et al. as set forth above, Lin as modified, disclose the control circuitry (41) is configured to monitor, based on the at least one sensor signal of the at least one sensor (104), an amount of lubricant dispensed from the lubricant container (6) in one or more lubrication actions (paras 0026, 0028, 0031]); and 
 	wherein the control circuitry (41) is configured to compare the determined amount of lubricant dispensed from the lubricant container with at least one threshold value (paras [0028, 003]).   Examiner interprets a threshold value is set in paragraph [0028] so a control unit (4)/circuit board (41) can control the grease output amount.  Also, a threshold value from paragraph [0031] relating to the lubricant container being initially full of grease, a cumulative amount of grease dispensed, and the lubricant container threshold value of being empty.

As per claim 22, Lin and Bradford et al. as set forth above, Lin as modified, disclose the control circuitry (41) is configured to stop the electric motor (31) when the determined amount of lubricant dispensed from the lubricant container in one or more lubrication actions reaches or exceeds the threshold value (para [0028]).

As per claims 23 and 32, Lin and Bradford et al. as set forth above, Lin as modified, disclose the at least one threshold value is at least one of a threshold value for the amount of lubricant that should be dispensed per lubrication action (para [0028]) and a threshold value for a maximum amount of lubricant dispensable from the lubricant container (6) (para [0031]).

As per claims 24 and 33, Lin and Bradford et al. as set forth above, Lin as modified, disclose the control circuitry (41) is configured to determine, based on the at least one sensor signal, an amount of lubricant remaining in the lubricant container (6) (para [0031]).

As per claims 25 and 34, Lin and Bradford et al. as set forth above, Lin as modified, disclose a communication circuitry (fig. 9) configured to transmit a signal indicative of the determined at least one lubrication parameter (para [0032]).

As per claims 26 and 35, Lin and Bradford et al. as set forth above, Lin as modified, disclose the control circuitry (41) is further configured to compare the at least one lubrication parameter with at least one threshold value for the lubrication parameter; and
 	wherein the control circuitry (41) is configured to trigger transmission of the signal via the communication circuitry (fig. 9), when the at least one lubrication parameter reaches or exceeds the at least one threshold value for the lubrication parameter (para [0032]).

Allowable Subject Matter
Claims 36-38 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest an automatic lubrication system for lubricating an object, the lubrication system comprising: a lubricant container configured to contain a lubricant and including a rotatable shaft with a piston to dispense the lubricant from an output of the lubricant container; a housing with a coupling section coupled with the lubricant container; an electric motor configured to drive the rotatable shaft of the lubricant container during at least one lubrication action, such that at least a part of the lubricant is dispensable from the lubricant container during the at least one lubrication action; at least one capacitive sensor including at least one electrode, wherein the at least one capacitive sensor is arranged at a wall of the lubricant container and configured to provide at least one sensor signal indicative of a capacitance in a vicinity of the at least one electrode; and a control circuitry configured to determine, based on the at least one sensor signal of the at least one capacitive sensor, at least one lubrication parameter indicative of the at least one lubrication action, wherein a second electrode is arranged within the lubricant container, the second electrode being movable relative to the lubricant container, and wherein the sensor signal is indicative of a capacitance between the at least one electrode mounted on the wall of the lubricant container and the second electrode arranged within lubricant container.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest an automatic lubrication system for lubricating an object, the lubrication system including a lubricant container including a rotatable shaft with a piston, the lubricant container comprising an upper part and a lower discharge part, the lower discharge part having an outlet to dispense the lubricant to an output; a housing coupled with the lubricant container; an electric motor configured to drive the rotatable shaft; at least one capacitive sensor including at least one electrode, wherein the at least one capacitive sensor is arranged at a wall of the lubricant container, traversing the piston and configured to provide at least one sensor signal indicative of a capacitance in a vicinity of the at least one electrode, at least a portion of the at least one capacitive sensor being positioned in the lower discharge part; and a control circuitry configured to determine, based on the at least one sensor signal of the at least one capacitive sensor, at least one lubrication parameter indicative of the at least one lubrication action; the at least one capacitive sensor comprises a plurality of electrodes; wherein ends of the electrodes, which ends are directed towards the output of the lubricant container, are spaced apart from the output by different distances for each electrode. Or in the alternative, wherein a second electrode is arranged within the lubricant container on a lateral surface of the piston, and wherein the sensor signal is indicative of a capacitance between the at least one electrode mounted on the wall of the lubricant container and the second electrode arranged within the lubricant container.  For these reasons, in conjunction with the rest of the structure as claimed in claim 1.

Response to Arguments
Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive. Applicants argue beginning on p 16 of their Remarks that Bradford is non-analogous art because Bradford is directed to an oil pan with a free surface of oil collected by the pan.  In response to Applicant’s argument that Bradford is non-analogous art, it has been held the determination that a reference is from a non-analogous art is twofold.  First, we decide if the reference is within the field of the inventor’s endeavor.  If it is not, we proceed to determine whether the reference is reasonably pertinent to the particular problem with which the inventor is involved.  In re Wood, 202 USPQ 171, 174.  In the instant case, Examiner relies on Bradford to teach the use of a capacitive sensor to determine the lubricant level in a container.  When lubricant is determined to be low in the container it can be refilled.  This is similar to the invention of Lin where the lubricant level is to be determined in order to replenish the container when needed.  Therefore, both Bradford and Lin are concerned with a reasonably pertinent problem.  
Next, Applicants argue Bradford doesn’t teach where to locate the sensor in Lin’s device since Bradford has no piston and Lin teaches using sensors located in the driving mechanism remote from the piston, not traversing the piston.  Examiner relies on Bradford to teach the use of a capacitive sensor to sense a lubricant level in a container.  Bradford teaches a sensor and location extending from near the top of a lubricant container to near a bottom of the lubricant container.  Bradford lacking a piston is irrelevant, since the base reference Lin discloses a piston.  Lin is silent on the type of sensor near the driving mechanism. One of ordinary skill would look to replace the sensor system of Lin that tracks revolutions to calculate lubricant levels for Bradford’s more direct capacitive sensor measurement. 
 	Applicant’s arguments with respect to claim 7 have been fully considered and are persuasive.  The rejection of claim 7 has been withdrawn. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.K.B/Examiner, Art Unit 3654